Plaintiff sued to recover damages inflicted upon his school bus in a collision with a bus of the defendant, and for loss of earnings resulting from deprivation of use of the bus for several months. The amounts sued for are: Expense of repairing bus $2,796.72 and loss of earnings $1,280. The case was tried below and there was judgment rejecting plaintiff's demand. He appealed to this court.
It is obvious that this court is without jurisdiction of this appeal, because under Section 10 of Article VII of the Constitution, suits wherein more than Two Thousand ($2,000) Dollars are involved, exclusive of interest, "except in suits for damages for physical injuries to, or for the death of a person, or for other damages sustained by such person or his heirs or legal representatives, arising out of the same circumstances," shall be appealable to the Supreme Court. This suit, primarily, is a direct action to recover damages to property.
Therefore, for the above reasons, in keeping with Act No. 19 of 1912, this appeal is hereby tranferred to the Supreme *Page 718 
Court of the State of Louisiana, to be there heard and determined as if originally appealed to that court; and the appellant herein is given sixty (60) days within which to file transcript of the record in the Supreme Court, in keeping with the rules thereof; and failing to do so within said period, the appeal shall be conclusively deemed to have been abandoned.
KENNON, J., absent.